Case 17-18334        Doc 62     Filed 05/13/19     Entered 05/13/19 15:40:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 18334
         Gwendolyn D Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/16/2017.

         2) The plan was confirmed on 12/21/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/16/2018.

         5) The case was Dismissed on 01/10/2019.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-18334             Doc 62   Filed 05/13/19    Entered 05/13/19 15:40:54                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor              $3,750.96
           Less amount refunded to debtor                           $81.23

 NET RECEIPTS:                                                                                      $3,669.73


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $2,442.50
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $161.75
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,604.25

 Attorney fees paid and disclosed by debtor:                   $247.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Accounts Receivable Service       Unsecured         910.00           NA              NA            0.00       0.00
 Accounts Receivable Service       Unsecured           0.00           NA              NA            0.00       0.00
 American Collection Corp          Unsecured           1.00           NA              NA            0.00       0.00
 America's Financial Choice Inc    Unsecured           1.00        177.26          177.26           0.00       0.00
 AmeriCash Loans LLC               Unsecured         544.76        544.76          544.76           0.00       0.00
 ATG Credit LLC                    Unsecured           1.00           NA              NA            0.00       0.00
 Atlas Acquisitions LLC            Unsecured           0.00        590.70          590.70           0.00       0.00
 Atlas Acquisitions LLC            Unsecured         400.00      1,257.70        1,257.70           0.00       0.00
 Caine & Weiner                    Unsecured         179.00           NA              NA            0.00       0.00
 Cerastes LLC                      Unsecured         835.00           NA              NA            0.00       0.00
 Comcast                           Unsecured      1,242.00            NA              NA            0.00       0.00
 Commonwealth Edison Company       Unsecured         206.74        208.96          208.96           0.00       0.00
 DECA Financial Services           Unsecured           1.00           NA              NA            0.00       0.00
 Direct TV                         Unsecured         298.35           NA              NA            0.00       0.00
 Exeter Finance Corp               Secured        7,347.00           0.00        3,975.00        945.73     119.75
 First American Cash Advance       Unsecured      2,521.10       2,521.10        2,521.10           0.00       0.00
 Illinois Bell Telephone Company   Unsecured         282.08           NA              NA            0.00       0.00
 Illinois Tollway                  Unsecured         214.00           NA              NA            0.00       0.00
 Northern Resolution Group LLC     Unsecured           1.00           NA              NA            0.00       0.00
 Northwest Collectors              Unsecured          95.00           NA              NA            0.00       0.00
 Peoples Energy Corp               Unsecured         930.00      1,065.18        1,065.18           0.00       0.00
 Preston Higgins                   Unsecured      2,182.00       2,182.93        2,182.93           0.00       0.00
 Princeton Park Homes              Unsecured      2,088.00            NA              NA            0.00       0.00
 RJM Acquisitions LLC              Unsecured           1.00           NA              NA            0.00       0.00
 Robert J Semrad & Associates      Unsecured           1.00           NA              NA            0.00       0.00
 Sigma Solutions LLC               Unsecured         289.00           NA              NA            0.00       0.00
 West Bay Acquisitions             Unsecured           1.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-18334        Doc 62      Filed 05/13/19     Entered 05/13/19 15:40:54             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $3,975.00            $945.73           $119.75
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $3,975.00            $945.73           $119.75

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,548.59               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,604.25
         Disbursements to Creditors                             $1,065.48

 TOTAL DISBURSEMENTS :                                                                       $3,669.73


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
